Case 2:17-cv-04109-SDW-LDW Document 86 Filed 01/27/21 Page 1 of 1 PageID: 1789




                                               January 27, 2021

 VIA ECF
 Honorable Leda Dunn Wettre, U.S.M.J.
 United States District Court for the District of New Jersey
 Martin Luther King Building and United States Courthouse
 50 Walnut Street
 Newark, New Jersey 07101

            Re:   Bouie v. City of Paterson et al
                  Civil Action No.: 17-4109 (SDW) (SCM)

 Dear Judge Wettre:

          This office represents the Defendant, City of Paterson (‘City”) in the above-referenced
 matter. This correspondence is being written in advance of the status conference scheduled with
 Your Honor on February 2, 2021 and is being filed on behalf all parties. The City has made
 considerable headway since our last conference in determining the role of the City’s excess
 insurance carrier in resolving this matter. However, there are certain issues that the City is in the
 process of clarifying. Those issues are important, and their resolution will likely dictate whether
 settlement negotiations can develop to the point where meaningful offers can or cannot be made
 in this case.

         Plaintiff’s counsel and the undersigned have conferred on these issues and believe that the
 parties are in a position where a settlement conference can help the parties possibly resolve this
 case. Plaintiff’s counsel has indicated that he believes having his client attend a settlement
 conference would be beneficial. Plaintiff is currently incarcerated at Essex County Correctional
 Facility on a parole violation. Plaintiff’s counsel has conferred with the facility and they have
 indicated that they can make Plaintiff available for a video or audio settlement conference if such
 is ordered by Your Honor. Likewise, the undersigned believes having the City attend a settlement
 conference could help. Accordingly, the parties jointly request that Your Honor schedule a
 settlement conference in this matter and order that all client’s attend.

         Should Your Honor require any additional submissions, please do not hesitate to contact
 this office.

                                               Respectfully requested,

                                               /s/ Jonathan M. Carrillo

                                               Jonathan M. Carrillo, Esq.
 JMC/cd
 cc:   All counsel of record (Via ECF)


 856033.1
